



Exhibit 10.2




$100,000.00

US Pro Golf League, Inc.

6% CONVERTIBLE NOTE DUE August 31, 2009







The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the "Act") and may not be sold, transferred or
hypothecated, except pursuant to registration under the Act or an exemption from
the registration requirements of the Act.




This Convertible Note (the “Note”) is duly authorized by US Pro Golf League,
Inc., a corporation duly organized and existing under the laws of the state of
Nevada (the "Issuer") and is designated as its Six Percent (6%) Convertible Note
Due August 31, 2009, in the principal amount of One Hundred Thousand
Dollars($100,000.00).




FOR VALUE RECEIVED, the Issuer promises to pay to Greens Worldwide Incorporated,
the registered holder hereof and its successors and assigns (the "Holder"), the
principal sum of One Hundred Thousand  Dollars ($100,000.00), in annual
principal installments of $25,000 beginning  on August 31, 2006 and continuing
annually on the same date, and to pay interest on the unpaid principal balance
at the rate of 6% per annum in monthly installments beginning March 31, 2006 and
continuing monthly until the entire principal balance is paid in full. The
principal of this Note is payable in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts, at the address last designated in writing by the Holder hereof
from time to time.  The Issuer will pay the principal of this Note on the
Maturity Date, less any amounts required by law to be deducted or withheld, to
the Holder at the last address of Holder as set forth on the records of the
Issuer.




This Note is subject to the following additional provisions:




1.

The Issuer shall be entitled to withhold from all payments of principal of, and
interest on, this Note any amounts required to be withheld under the applicable
provisions of the United States income tax or other applicable laws at the time
of such payments.




2.

This Note may be transferred or exchanged only in compliance with applicable
Federal and state securities laws.  This Note is one of an authorized issue of
Notes (hereinafter called the “Notes”), limited to an aggregate principal amount
of $500,000, and bearing interest payable at the rate of Six percent (6%) per
annum.   Prior to the due presentment for transfer of this Note, the Issuer and
any agent of the Issuer may treat the Holder as the owner hereof for the purpose
of receiving payment as herein provided and all other purposes, whether or not
this Note is overdue, and neither the Issuer nor any such agent shall be
affected by notice to the contrary.





1














3.

The Holder of this Note is entitled, at its option, to convert the principal
amount of this Note at any time after a merger of Issuer into a public entity or
the closing of an acquisition of Issuer by a public entity, into shares of
Common Stock of the Issuer or Issuer parent public entity (the "Common Stock")
at a conversion rate equivalent to 15% of the lowest bid price within the 5 days
preceding the conversion notice. Such conversion shall be effected by
surrendering the Note to be converted to the Issuer, with the form of conversion
notice attached hereto as Exhibit 1, executed by the Holder of this Note or a
specified portion (as provided) hereof, and accompanied, if required by the
Issuer, by proper assignment hereof in blank.  No fractional shares or scrip
representing fractions of shares will be issued on conversion or payment in lieu
of interest, but the number of shares issuable shall be rounded to the nearest
whole share, with the fraction paid in cash at the discretion of the Issuer.
 For purposes of this Note, the "Conversion Date" on which notice of conversion
is given shall be deemed to be the date on which the Holder has delivered a duly
executed notice of conversion followed by delivery by mail or courier of this
Note, with the conversion notice duly executed, to the Issuer, if such notice of
conversion and this Note are received by mail or courier by the Issuer within
three (3) business days.




Issuer warrants and represents that Issuer or Issuer parent public entity will
file an SB-2 registration statement to register the shares underlying this
convertible note within 60 days of becoming a publicly traded entity or upon
merger into a publicly traded entity and shall have the registration statement
declared effective by the Securities and Exchange Commission no later than 120
days after filing.




4.

Surrender, Transfer and Exchange of Notes.




(a)

The Company shall keep at its principal office a register in which, subject to
such reasonable regulations as it may prescribe, the Company shall provide for
the registration of the Notes and for the registration of transfer or conversion
of the Notes.




(b)

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of any Note and, in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the
Company, or, in the case of any such mutilation, upon surrender and cancellation
of such Note, the Company will make and deliver a new Note of like tenor and
unpaid principal amount, in lieu of such lost, stolen, destroyed or mutilated
Note, dated the date from which unpaid interest has accrued thereon.




(c)

If any Holder should decide to dispose of any Note other than pursuant to (i) an
effective registration statement under the Securities Act or (ii) Rule 144 (or
any successor provision) under the Securities Act, such Holder shall designate
counsel in connection with such disposition and such Holder will be entitled to
transfer such Note free of the restrictions imposed by Section 2(c) under the
issuance of the opinion of such counsel, provided that such opinion is
reasonably acceptable to the Company and to the effect that the proposed
distribution would not be in violation of the Securities Act or any applicable
state securities or blue sky law. Each Note issued upon or in connection with
such transfer shall bear the applicable restrictive legend set forth above in
Section 2(c), unless in the opinion of such counsel such legend is no longer
required to ensure compliance with the Securities Act or applicable state
securities or blue sky laws.





2














5.

No provision of this Note shall alter or impair the obligation of the Issuer,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the place, time, and rate, and in the coin or currency, herein
prescribed.




6.

The Issuer hereby expressly waives demand and presentment for payment, notice of
nonpayment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, bringing of suit and diligence in taking
any action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of any without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder.




7.

The Issuer agrees to pay all costs and expenses, including reasonable attorneys'
fees which may be incurred by the Holder in collecting any amount due or
exercising the conversion rights under this Note.




8.

If one or more of the following described "Events of Default" shall occur:




(a)

The Issuer shall default in the payment of principal  on this Note; or




(b)

Any of the representations or warranties made by the Issuer in any certificate
or financial or other statements heretofore or hereafter furnished by or on
behalf of the Issuer in connection with the execution and delivery of this Note
shall be false or misleading in any material respect at the time made; or




(c)

The Issuer shall fail to perform or observe any other covenant, term, provision,
condition, agreement or obligation of the Issuer under this Note, including but
not limited to conversion of this Note as provided herein and therein, and such
failure shall continue uncured for a period of seven (7) days after notice from
the Holder of such failure; or




(d)

The Issuer shall (1) become insolvent; (2) admit in writing its inability to pay
its debts generally as they mature; (3) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; or (4) apply for or
consent to the appointment of a trustee, liquidator or receiver for it or for a
substantial part of its property or business; or




(e)

A trustee, liquidator or receiver shall be appointed for the Issuer for a
substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or




(f)

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Issuer and shall not be
dismissed within thirty (30) calendar days thereafter; or





3














(g)

Any money judgment, writ or warrant of attachment or similar process in excess
of Fifty Thousand Dollars ($50,000) in the aggregate shall be entered or filed
against the Issuer or any of its properties or other assets and shall remain
unvacated, unbonded or unstayed for a period of fifteen (15) calendar days or in
any event later than five (5) calendar days prior to the date of any proposed
sale thereunder; or




(h)

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Issuer, and if instituted against
the Issuer, shall not be dismissed within thirty (30) calendar days after such
institution or the Issuer shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceedings or admit the
material allegations of, or default in answering a petition filed in any such
proceeding; or




(i)

The Issuer shall have its Common Stock delisted from an exchange or an
over-the-counter market;




then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been cured within ten business days or waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or in any note or other instruments
contained to the contrary notwithstanding, and the Holder may immediately, and
without expiration of any period of grace, enforce any and all of the Holder's
rights and remedies provided herein or any other rights or remedies afforded by
law.




9.

As long as any of the Notes are outstanding, the Company shall not consolidate
with or merge into any other corporation or convey, transfer or lease
substantially as an entirety its properties and assets to any Person, unless:




(a)

the corporation formed by such consolidation or into which the Company is merged
or the Person that acquires by conveyance, transfer or lease the properties and
assets of the Company substantially as an entirety (x) shall be a corporation
organized and existing under the laws of any State of the United States of
America or the District of Columbia, and (y) shall expressly assume the due and
punctual payment of the principal of and interest on the Notes and the
performance of every covenant of the Notes on the part of the Company to be
performed or observed, including, without limitation, the provisions of Section
3 relating to conversion;




(b)

immediately after giving effect to such transaction, no Event of Default, and no
event which, after notice or lapse of time, or both, would become an Event of
Default, shall have occurred and be continuing; and





4














(c)

the Company shall have delivered to the Holders of the Notes a certificate
signed by an executive officer of the Company stating that such consolidation,
merger, conveyance, transfer or lease complies with this Section 9.




10.

No recourse shall be had for the payment of the principal of, or the interest
on, this Note, or for any claim based hereon, or otherwise in respect hereof,
against any incorporator, shareholder, officer or director, as such, past,
present or future, of the Issuer or any successor corporation, whether by virtue
of any constitution, statute, or rule of law, or by enforcement by any
assessment or penalty or otherwise, all such liability being, by acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.




11.

Amendment of Notes.




(a)

Any term, covenant, agreement or condition of the Notes may, with the consent of
the Company, be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by one
or more substantially concurrent written instruments signed by the Holder or
Holders of a majority in aggregate principal amount of the Notes at the time
outstanding; provided, however, that




(i)

no such amendment or waiver shall (x) reduce the amount of or change the date of
final maturity of the principal of any of the Notes, or change the time of
payment of, or rate of interest on, any of the Notes, without the consent of the
Holder of each Note so affected, or (y) reduce the percentage of Holders of
Notes required to approve any such amendment or effectuate any such waiver,
without the consent of the Holders of all the Notes then outstanding; and




(ii)

no such waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.




(b)

Any amendment or waiver pursuant to this Section 11 shall apply equally to all
the Holders of the Notes and shall be binding upon them, upon each future Holder
of any Note and upon the Company. In the case of an amendment or waiver of the
character described in clause (x) of Section 6(a)(i) above, a notation shall be
made on each outstanding Note, the Holder of which has consented to such
amendment or waiver, to indicate that such amendment or waiver has been
effected, and the Holder of this Note hereby agrees that it shall surrender this
Note for such notation. In the case of any other amendment or waiver, no
notation need be made on the Notes at the time outstanding, but any Note
executed and delivered thereafter may, at the option of the Company, bear a
notation referring to any such amendment or waiver then in effect.




12.

The Holder of this Note, by acceptance hereof, agrees that this Note is being
acquired for investment purposes and that such Holder will not offer, sell or
otherwise dispose of this Note or the shares of Common Stock issuable upon
conversion thereof except under circumstances which shall not result in a
violation of the Act or any applicable state Blue Sky law or similar laws
relating to the sale of securities.








5











13.

In case any provision of this Note is held by a court of competent jurisdiction
to be excessive in scope or otherwise invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, and the validity and enforceability of the
remaining provisions of this Note will not in any way be affected or impaired
thereby.




14.

Successors and Assigns. All the covenants, stipulations, promises and agreements
in the Notes contained by or on behalf of the Company shall bind its successors
and assigns, whether so expressed or not.




15.

This Note and the agreements referred to in this Note constitute the full and
entire understanding and agreement between the Issuer and the Holder with
respect hereto.  Neither this Note nor any terms hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the Issuer
and the Holder.




16.

Course of Dealings not a Waiver. No course of dealings between the Company and
the Holder hereof shall operate as a waiver of any right of any Holder hereof
and no delay on the part of the Holder hereof in exercising any right hereunder
shall so operate.




17.

This Note shall be governed by and construed in accordance with the laws of the
state of North Carolina.




IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed by
an officer thereunto duly authorized.




Dated: September 8, 2005

                US Pro Golf League, Inc.




By:

s/ Kenneth A. Steiner             

 

              Its President





6











EXHIBIT 1

US Pro Golf League, Inc.

NOTICE OF CONVERSION

(To be Executed by the Registered Holder

in order to Convert the Note)




The undersigned (the "Holder") hereby irrevocably elects to convert ___________
($________) principal amount of the above Note into _________ (_______) shares
of Common Stock of US Pro Golf League, Inc, or its successor (the "Issuer") and
to receive a Note in the principal, amount of __________ ($_______) representing
the unconverted principal amount of Note in accordance with the conditions set
forth in such Note, as of the date written below.  The shares are to be issued
in the "Street Name" written below.




The undersigned represents and warrants as follows:




(1)

The undersigned is the Holder of the Note referred to above, is duly authorized
to execute this Notice of Conversion and has not sold, transferred, hypothecated
or encumbered the Note.




(2)

The undersigned will not sell, transfer or hypothecate the shares of common
stock of the Issuer issued pursuant to this Notice except in full compliance
with federal and state securities laws, rules and regulations applicable
thereto.




Holder:

_____________________________________




By:__________________________________

     Official Signatory of Holder

_____________________________________

Title

_____________________________________

Date of Conversion *

_____________________________________

Applicable Conversion Price

_____________________________________

Name of Holder for Registration

_____________________________________

Address for Registration

_____________________________________

"Street Name" for Certificates




* The original Note and this Notice of Conversion must be received by the Issuer
within five (5) New York Stock Exchange Trading Days following the Date of
Conversion.











7





